Citation Nr: 1619642	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served from May 1969 to June 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in May 2016.  A transcript of this hearing is associated with the record.  

Claims of service connection for psychiatric disabilities encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the hearing and in his VA Form 9, the Veteran contends that he experienced psychological symptoms in service and since service.  He further states that he did not seek psychiatric treatment after service because he did not have health insurance and that he self-medicated with drugs after service.  His VA treatment records reveal a diagnosis of major depressive disorder.  A VA examination has not yet been conducted in this case.  Given the lay contentions and the VA treatment records which contain a current diagnosis, the Board finds that a VA examination is required upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).              
Also during the hearing, the Veteran testified that he sought mental health treatment at least once during service.  He appears to have reported a similar contention to his VA treating doctor.  See April 2010 VA treatment record.  The Board finds that the Veteran's statements that he experienced mental health symptoms in service to be both competent and credible.   

Upon remand, the AOJ should request that the Veteran identify any private psychiatric treatment that he has received since service.  The AOJ should also obtain VA treatment records dated since October 2012.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dated since October 2012 and associate the records with the claims file.  

2. Afford him an additional opportunity to submit or identify any private treatment that he may have received for a psychiatric disorder since service.  The identified records should be sought.   

3. Invite him to submit lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any in-service or post-service mental health symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4. Afford him an appropriate VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder found to be present.  

The examiner must consider for the purposes of this opinion request that the Veteran's reports of having mental health symptoms in service and that he self-medicated these symptoms post-service to be competent and credible.  

The examiner should opine as to whether it is at least as likely as not that any such diagnosed disorder is related to or had its onset in service.  

A thorough rationale and explanation for the conclusions reached should be set forth.  

6.  Readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

